DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 08/31/2020 and 02/04/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) are being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
[0003] “applications0s” correct spelling.
[0061] “NLP component 108 can use one or models 110 and techniques 110” “Techniques” should be “112”, and correct grammar “one or models”. 
[0074] “NLP Component 112” should be “108”, three instances in the paragraph.
[0045] “applications” and “application data structure” are both labeled with “124”.
[0033] “speaker 136”. “136” is used for “sensor” in multiple other places in the specification, as well as the diagrams.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-8, 11 and 14-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kannan; Vishwac Sena, et al. (US 20160203002 A1), hereinafter Kannan.

Regarding Claim 1:
Kannan teaches a digital assistant component executed by a client computing device comprising one or more processors and memory([0016]: Fig. 8 is diagram of computing system, Fig. 8 Elements: 810,820); a natural language processor component executed by the digital assistant component to: receive a first input audio signal detected by a microphone of the client computing device([0005], Ln. 3-8: microphone receiving voice input); and process, via a natural language processing technique([0005] Ln. 8-12: Natural Language processing can be performed on voice input), the first input audio signal to identify an indication of an application([0021] Ln. 4-6: first input is “movie application”); an application manager component of the digital assistant component to activate, responsive to the indication, the application for execution on the client computing device([0021] Ln. 6-8: start the movie application) and cause the application to declare, to the digital assistant component via a protocol, a function the application is component on the client computing device([0060], Ln. 1-22, command definition defines legal elements of commands, is used in data structure 140, which has application specific commands as shown above in citation to “[0031], Ln. 9-22”); and a direct action API executed by the digital assistant component to:  -2- 4846-8832-2990.1Atty. Dkt. No. 098981-2455 (GGL-120US) generate, responsive to the determination of compatibility and based on the one or more parameters([0046], Ln. 1-5, determined input is for a specific command), an action data structure for the application; and input the action data structure into the application via the protocol([0046], Ln. 8-14, sends input to application) to cause the application to execute the action data structure and update a user interface element of the application([0021], Ln. 9-11, Movie is added, updated user interface is shown to user).

Regarding Claim 4:
Kannan teaches the system of claim 1, comprising the digital assistant component to: receive state information declared by the application via the protocol([0033] Ln. 9-13, states are declared to assistant); and use the state information to perform real-time natural language processing of the second input audio signal to identify the one or more parameters([0051] Ln. 1-5, “initial” state is the state ready for processing the input, using the options from the previously mentioned VCD file, [0024] Ln. 1-9. [0021] Ln. 4-6, parameter is entered).

Regarding Claim 5:
Kannan teaches the system of claim 1, comprising the digital assistant component to: receive state information declared by the application via the protocol([0033] Ln. 9-13, states are declared to assistant); and map, via the modified natural language processing technique, the second input audio signal to the state information to identify a request([0051] Ln. 1-5, “initial” state is the state ready for processing the input, using the options from the previously mentioned VCD file, [0024] Ln. 1-9. The technique is modified as described in the citation to “[0031] Ln. 9-22”, in Regarding Claim 1. [0021] Ln. 4-6, request is entered).

Regarding Claim 6:
Kannan teaches the system of claim 1, comprising the digital assistant component to: receive, subsequent to input of the action data structure into the application([0054] Ln. 1-3, confirmation state before completing), an indication of a change to a state of the application([0033] Ln. 9-13, states are declared to assistant); modify, responsive to the indication of the change to the state, the natural language processing technique previously modified responsive to the function declared by the application([0054] Ln. 9-11, changing the processing technique to listen for yes/no); receive a third input audio signal; and process, via the natural language processing technique modified responsive to the indication of the change to the state, the third input audio signal to identify a second one or more parameters([0054] Ln. 9-11, listen for yes/no).

Regarding Claim 7:
Kannan teaches the system of claim 1, comprising the digital assistant component to: receive, via the protocol from the application, an indication of a change to a state of the application([0054] Ln. 1-3, confirmation state before completing) ([0033] Ln. 9-13, states are declared to assistant), wherein the indication of the change to the state invokes the digital assistant component; parse a current user interface of the application responsive to the indication of the change to identify one or more input fields provided via the user interface element of the application([0054] Ln. 9-11, listen for yes/no); receive a third input audio signal; and process the third input audio signal using the natural language processing technique based on the one or more input fields to identify a second one or more parameters of the third input audio signal for input into the application responsive to the change to the state of the application([0054] Ln. 9-11, listen for yes/no).

Regarding Claim 8:
Kannan teaches the system of claim 1, comprising the digital assistant component to: perform a lookup in an index of the client computing device to determine the application is installed on the client computing device; and activate, responsive to the determination the application is installed on the client computing device, the application([0029] Ln. 9-11 command data structure to identify tasks for application, [0006] Ln. 7-9& [0006] Ln. 13-17, determine application, [0019] Ln. 6-9, capable of launching application ).

Regarding Claim 11:
Kannan teaches a method of interfacing with applications, comprising: receiving, by a digital assistant component executed by one or more processors of a client computing device([0016]: Fig. 8 is diagram of computing system, Fig. 8 Elements: 810,820), a first input audio signal detected by a microphone of the client computing device([0005], Ln. 3-8: microphone receiving voice input); processing, by the digital assistant component using a natural language processing technique([0005] Ln. 8-12: Natural Language processing can be performed on voice input), the first input audio signal to identify an indication of an application([0021] Ln. 4-6: first input is “movie application”); activating, by the digital assistant component responsive to the indication, the application for execution on the client computing device([0021] Ln. 6-8: start the movie application) and cause the application to declare, to the digital assistant component via a protocol, a function the application is configured to perform([0024] Ln. 1-9, The functions of the application are declared trough the VCD file, which is part of the application. This file is used after the indication of the application, [0031] Ln. 9-18); modifying, by the digital assistant component, the natural language processing technique responsive to the function declared by the application([0031], Ln. 9-22, compare input text to potential user commands, defined the by data structure 140, which extends range of tasks, to include tasks of the application. Therefore technique has been modified based on the application commands, by comparing input to application specific commands, in order to identify the user inputted command); receiving, by the digital assistant component, a second input audio signal detected by the microphone of the client computing device([0021] Ln. 4-6, add Movie-X to my queue, [0005], Ln. 3-7, computing device with microphone); processing, by the digital assistant component using the modified natural language processing technique, the second input audio signal to detect one or more parameters([0021] Ln. 4-6, “add Movie-X to my queue” is second input, is a command, with parameter “Movie-X”. Technique is modified as it compares input to application specific commands, as described above in the citation to [0031], Ln. 9-22);  -43- 4846-8832-2990.1Atty. Dkt. No. 098981-2455 (GGL-120US) determining, by the digital assistant component based on a comparison between the one or more parameters and the function declared by the application, that the one or more parameters are compatible for input into an input field of the application activated by the digital assistant component on the client computing device([0060], Ln. 1-22, command definition defines legal elements of commands, is used in data structure 140, which has application specific commands as shown above in citation to “[0031], Ln. 9-22”); generating, by the digital assistant component responsive to the determination of compatibility and based on the one or more parameters([0046], Ln. 1-5, determined input is for a specific command), an action data structure for the application; and inputting, by the digital assistant component, the action data structure into the application via the protocol([0046], Ln. 8-14, sends input to application) to cause the application to execute the action data structure and update a user interface element of the application([0021], Ln. 9-11, Movie is added, updated user interface is shown to user).

Regarding Claim 14:
Claim 14 contains similar limitations as claim 4 and is therefore rejected for the same reasons.

Regarding Claim 15:
Claim 15 contains similar limitations as claim 5 and is therefore rejected for the same reasons.

Regarding Claim 16:
Claim 16 contains similar limitations as claim 6 and is therefore rejected for the same reasons.

Regarding Claim 17:
Claim 17 contains similar limitations as claim 7 and is therefore rejected for the same reasons.

Regarding Claim 18:
Claim 18 contains similar limitations as claim 8 and is therefore rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, 9, 10, 12, 13, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kannan as applied to claim 1 above, and further in view of Mutagi; Rohan, et al. (US 10249296 B1), hereinafter Mutagi.

Regarding Claim 2:
Kannan teaches the system of claim 1, but does not explicitly teach comprising the digital assistant component to: update a model based on the function; and provide the updated model to the natural language processing technique.
	In the same field of digital assistants that interface with third-party applications, Mutagi teaches the digital assistant component to: update a model based on the function; and provide the updated model to the natural language processing technique (Col 6 Ln. 47 -51, NLU models specified by the third-party applications, intent specification, for use by the natural language understanding component, Col 6 Ln. 55-60, The dialog models).
	Therefore, it would have been obvious for one skilled in the art at the effective time of filling, to combine Kannan with the modification of the models, of Mutagi, in order to determine and further refine user intent(Col 6 Ln. 55-60,Col 7 Ln. 23-25).

Regarding Claim 3:
Kannan teaches the system of claim 1, but does not explicitly teach the digital assistant component to: modify, subsequent to activation of the application and based on the function declared by the application, the natural language processing technique to increase a likelihood of detection of the one or more parameters relative to the natural language processing technique not modified based on the function.
In the same field of digital assistants that interface with third-party applications, Mutagi teaches the digital assistant component to: modify, subsequent to activation of the application and based on the function declared by the application(Col 7, Ln. 1-3, intent specification…utilized…during operation), the natural language processing technique(Col 6, Ln. 47-51, NLU models specified by third party application) to increase a likelihood of detection of the one or more parameters relative to the natural language processing technique not modified based on the function(Col 7, Ln. 21-25, Use intent specification to further refine user intent).
Therefore, it would have been obvious for one skilled in the art at the effective time of filling, to combine Kannan with the NLU models of Mutagi, in order to determine and further refine user intent(Col 6 Ln. 55-60,Col 7 Ln. 23-25).


Regarding Claim 9:
Kannan teaches the system of claim 1, comprising the digital assistant component to: receive an indication that the application is deactivated;( [0021] Ln. 11-14) but does not explicitly teach and return the modified natural language processing technique to a default natural language processing technique.
	In the same field of digital assistants that interface with third-party applications, Mutagi teaches and return the modified natural language processing technique to a default natural language processing technique([Col 7 Ln. 65 -Col 8 Ln. 3, the application is conducting dialogs with its NLU models appropriate for its functions, then application is terminated because its functions or not appropriate for the current user command, therefore the natural language processing technique would no longer be using the inappropriate application specific NLU models).
	Therefore, it would have been obvious for one skilled in the art at the effective time of filling, to combine Kannan with the removal of the application specific NLU models of Mutagi, because it allows the assistant to switch from a model which is no longer able to determine and further refine user intent(Col 7 Ln. 65 -Col 8 Ln. 3)&(Col 6 Ln. 55-60,Col 7 Ln. 23-25).

Regarding Claim 10:
Kannan teaches the system of claim 1, comprising the digital assistant component to: receive an indication that the application is deactivated;( [0021] Ln. 11-14), but does not explicitly teach and remove, from the natural language processing technique, the modification based on the function.
In the same field of digital assistants that interface with third-party applications, Mutagi teaches and remove, from the natural language processing technique, the modification based on the function([Col 7 Ln. 65 -Col 8 Ln. 3, the application is conducting dialogs with its NLU models appropriate for its functions, then application is terminated because its functions or not appropriate for the current user command, therefore the natural language processing technique would no longer be using the inappropriate application specific NLU models).
	Therefore, it would have been obvious for one skilled in the art at the effective time of filling, to combine Kannan with the removal of the application specific NLU models of Mutagi, because it allows the assistant to switch from a model which is no longer able to determine and further refine user intent(Col 7 Ln. 65 -Col 8 Ln. 3)&(Col 6 Ln. 55-60,Col 7 Ln. 23-25).

Regarding Claim 12:
Claim 12 contains similar limitations as claim 2 and is therefore rejected for the same reasons.

Regarding Claim 13:
Claim 13 contains similar limitations as claim 3 and is therefore rejected for the same reasons.

Regarding Claim 19:
Claim 19 contains similar limitations as claim 9 and is therefore rejected for the same reasons.

Regarding Claim 20:
Claim 20 contains similar limitations as claim 10 and is therefore rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WALKER, II; Robert A.,et al. (US 20170358303 A1)
Digital assistant that integrates with third-party applications.
RADEBAUGH CAREY E, et al. (EP 3346400 A1)
Digital assistant that integrates with third-party applications.
Kannan; Vishwac Sena, et al. (US 20160225370 A1)
Digital assistant that updates classification model.
Jain; Vikas, et al. (US 20160042748 A1)
Digital assistant that integrates with third-party applications.
KHANNA RAHUL, et al. (DE 102014204108 A1)
Digital assistant that integrates with third-party applications.
Gruber; Thomas R., et al. (US 10276170 B2)
Digital assistant that integrates with third-party applications.
Kannan; Vishwac Sena, et al. (US 20160155442 A1)
Cited in the EP search report.
BISHOP F AVARY, et al. (US 20140278419 A1)
Cited in the EP search report.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G MARLOW whose telephone number is (571)272-4536. The examiner can normally be reached Monday - Friday 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richmond Dorvil can be reached on (571)272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER G MARLOW/Assistant Examiner, Art Unit 4113                                                                                                                                                                                                        
/DOUGLAS GODBOLD/Primary Examiner, Art Unit 2655